DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Signals Per Se - Claim 20, drawn to a system defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se.  Such material is considered non-statutory when claimed without appropriate corresponding structure.  Here, in Claims 20 the broadest reasonable interpretation consistent with the specification, the applicant's system elements of an information acquiring means, provisional order determining means, provisional plan creating means, and candidate plan creating means encompasses functions that can be executed entirely as software per se. Programs do not recite a structure, and in the broadest reasonable interpretation can be software which is used for controlling hardware.  As currently written, the claimed system lacks structure, and thus is non-statutory. The dependent claims inherit the deficiencies of the independent claim they depend on and thus are similarly rejected.
	Therefore the Claims and their dependents are rejected.
Alice - Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to acquire information about a plurality of tasks performed to produce a product using resources (Collecting Information, an Observation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. Tasks for workers to produce a product; a Certain Method of Organizing Human Activity); determine a provisional order of two or more tasks among the plurality of tasks while accounting for a predetermined condition for performing the plurality of tasks (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. Tasks for workers to produce a product; a Certain Method of Organizing Human Activity); create a provisional plan in which resources are assigned in an order obtained by correcting the provisional order to account for the condition (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. Tasks for workers to produce a product; a Certain Method of Organizing Human Activity); and create a candidate plan on a basis of an evaluation of the provisional plan (Analyzing and Transmitting the Information, an Evaluation and Judgement, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. Tasks for workers to produce a product; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, i.e. scheduling of operators, but for the recitation of generic computer components.  That is, other than reciting a device and processor (and in the other independents a medium, information acquiring means, provisional order means, provisional plan creating means, and candidate plan creating means), nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior/Create Tasks for workers.  For example, determining a provisional order of two or more tasks encompasses a supervisor knowing how to produce a product from experience and deciding what tasks to give to workers based on their availability, a predetermined condition, which is an observation, evaluation, and judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior/Tasking of Workers, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The device, processor and means are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“The production plan creation device 1 may be a laptop personal computer (PC), a desktop PC, a tablet PC, a tablet, a personal digital assistant (PDA), or a multifunctional mobile phone (also known as a "smartphone"), for example.”

	Which states that any computer, desktop, phone, etc. can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the databases or means, etc., nor the receiving or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 19 and 20 contain the identified abstract ideas with the additional elements of a medium and different means (software) which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-18 contain the identified abstract ideas, further narrowing them, with no new additional elements and any being used being highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellini (U.S. Publication No. 2018/000,5166) in view of Kim (U.S. Publication No. 2014/034,3999).

Regarding Claims 1, 19, and 20, Bellini teaches a production plan creation device ([0051] system to manage a project to create a product) comprising: 
a processor ([0059] processor configured to perform processes) configured to 
acquire information about a plurality of tasks performed to produce a product using resources ([0050] a project planning module (means) obtains/acquires information, i.e. the latest product data, to generate one or more tasks based on a product description and a product class), 
create a provisional plan in which resources are assigned in an order obtained by correcting the provisional order to account for the condition ([0058] resource leveling resolves over allocation or conflicts of resources, which is correcting the order to make sure the proper resources are assigned), and 
create a candidate plan on a basis of an evaluation of the provisional plan ([0058] a product plan is created and evaluated for conflicts, over-allocation, etc. and is constantly updated for delays).
Although Bellini teaches to determine a provisional order of two or more tasks among the plurality of tasks while accounting for a condition for performing the plurality of tasks ([0057] multiple tasks are ordered by a planning model based on the product data based on other predetermined conditions, such as whether it needs to be performed independent of other products), it does not explicitly state a predetermined condition.
Kim teaches inter-task constraints as in [0043-45] which are constraints that are start and end relationship which are predetermined in order for the sequence to work.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the conditions for scheduling of tasks of Bellini with the constraint conditions which are predetermined of Kim as they are both analogous art along with the claimed invention which teach solutions to problems with tasking of resources for provision of products and services, and the combination would lead to an improved system which would improve the display of sequences of task more efficiently to complete entire scheduled job on schedule as taught in [0131] of Kim.

Examiner notes that Bellini also teaches a medium ([0060]) and multiple modules/means such as an information acquiring means, provisional order determining means, provisional plan creating means, and candidate plan creating means as in [0058-59] to perform the limitations of the claims.
Regarding Claim 2, Although Bellini teaches groups of classes with different sets of tasks as in [0087] as well as [0138] sub categories of the tasks, it does not explicitly state an a task other than the specified task among the group.
Kim teaches a condition for grouping several of the plurality of tasks together ([0149] groups of resources and tasks are used), the processor is configured to determine a provisional order without including tasks other than a specific task among the grouped tasks ([0149] the different tasks are in other areas and are alternatives, thus not in the group).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the conditions for scheduling of tasks of Bellini with the constraint conditions which are predetermined of Kim as they are both analogous art along with the claimed invention which teach solutions to problems with tasking of resources for provision of products and services, and the combination would lead to an improved system which would improve the display of sequences of task more efficiently to complete entire scheduled job on schedule as taught in [0131] of Kim.
Regarding Claim 3, the combination of Bellini and Kim teaches The production plan creation device according to Claim 2, wherein the processor is configured to correct the provisional order such that the tasks other than the specific task among the grouped tasks (As taught by Bellini in [0058-59] in Claim 1 above as the order of tasks are continuously corrected/adjusted).
Kim teaches are included according to a predetermined rule as in [0149] where rules are used to replace tasks in different groups. 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 2 above.

Regarding Claim 4, Bellini teaches wherein in a case where the condition is a condition for assigning an already-assigned task first, the processor is configured to determine the provisional order without including the already-assigned task, and correct the provisional order such that the already- assigned task is placed at a front of the provisional order ([0058-59] Bellini teaches to further order and reorder the tasks based on the different factors as in the Claims above). 
Kim also teaches this reassignment of tasks to change the order such as in [0114-115] and in [0149] where there is a proper pairing of resources to tasks using rules.
Regarding Claim 5, the combination of Bellini and Kim teaches The production plan creation device according to Claim 2, wherein in a case where the condition is a condition for assigning an already-assigned task first, the processor is configured to determine the provisional order without including the already-assigned task, and correct the provisional order such that the already- assigned task is placed at a front of the provisional order (Bellini in [0058-59] and Kim in [0149] teach these corrections for the same reasons and rational as above.)
Regarding Claim 7, Bellini teaches wherein after evaluating the provisional plan, the processor is configured to create another provisional plan with an order obtained by correcting another provisional plan in which the order of two or more tasks is changed, evaluate the other provisional plan, and treat the plan with the highest evaluation as the candidate plan ([0058-59] the plan is redone constantly to give the best results and thus be most efficient and the highest eval would be used).
Regarding Claim 8, Bellini teaches The production plan creation device according to Claim 2, wherein after evaluating the provisional plan, the processor is configured to create another provisional plan with an order obtained by correcting another provisional plan in which the order of two or more tasks is changed, evaluate the other provisional plan, and treat the plan with the highest evaluation as the candidate plan (This is taught for the same reasons as in Claims 7, 1, and 2 above)
Regarding Claim 9, Bellini teaches The production plan creation device according to Claim 3, wherein after evaluating the provisional plan, the processor is configured to create another provisional plan with an order obtained by correcting another provisional plan in which the order of two or more tasks is changed, evaluate the other provisional plan, and treat the plan with the highest evaluation as the candidate plan (This is taught for the same reasons as in Claims 7, 1, and 3 above)
Regarding Claim 10, Bellini teaches The production plan creation device according to Claim 4, wherein after evaluating the provisional plan, the processor is configured to create another provisional plan with an order obtained by correcting another provisional plan in which the order of two or more tasks is changed, evaluate the other provisional plan, and treat the plan with the highest evaluation as the candidate plan (This is taught for the same reasons as in Claims 7, 1, and 4 above)
Regarding Claim 11, Bellini teaches The production plan creation device according to Claim 5, wherein after evaluating the provisional plan, the processor is configured to create another provisional plan with an order obtained by correcting another provisional plan in which the order of two or more tasks is changed, evaluate the other provisional plan, and treat the plan with the highest evaluation as the candidate plan (This is taught for the same reasons as in Claims 7, 1, and 5 above)
Regarding Claim 13, Bellini teaches conditions teaches The production plan creation device according to Claim 7, wherein the processor is configured to repeatedly determine another provisional order, correct the other provisional order, and evaluate the other provisional plan until a predetermined condition is established ([0058] the order is constantly updated by the system, as are the resources, similar to the reasoning in Claim 7 above). Bellini does not explicitly state an end condition
Kim teaches an end condition as in [0043-45] where a start and end condition is met as part of the rules as in Claim 7 and above.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 7 and 1 above.
Claims 14-17 are taught for the same reasons as in Claim 13, as well as in claims 8-11 above for the same reasons and rationale.

Allowable Subject Matter
Claims 6, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20180005166 A1
Bellini, III; Arnold et al.
PROJECT SCHEDULING AND MANAGEMENT SYSTEM THAT USES PRODUCT DATA WITH PRODUCT CLASSES
US 20140343999 A1
KIM; Alex Jae Hyhn et al.
RISK-AWARE PROJECT SCHEDULING TECHNIQUES
US 20210174274 A1
Nair; Ratheesh Raveendran et al.
SYSTEMS AND METHODS FOR MODELING ORGANIZATIONAL ENTITIES
US 20200257992 A1
Achin; Jeremy et al.
SYSTEMS FOR TIME-SERIES PREDICTIVE DATA ANALYTICS, AND RELATED METHODS AND APPARATUS
US 20200183653 A1
SUBBIAH; Chidambaram
SYSTEM AND METHOD FOR TASK-BASED ESTIMATION AND PLANNING OF APPLICATION DEVELOPMENT PROJECTS AND RESOURCES
US 20170236082 A1
DAVIDSON; GAVIN et al.
SYSTEM AND METHODS FOR REAL TIME DISPLAY OF SUPPLY CHAIN AND DATA PROCESSING OF RELATED TASKS AND EVENTS
US 20150186830 A1
Dossing; Soren
SERVICE TRACKING ANALYTICS
US 20150106145 A1
Hamilton; Edward et al.
System and Method of Work Assignment Management
US 20140032257 A1
Houle; Dale T.
Method And System For Determining The Relative Priority Of In-Process Project Work Tasks And Focusing Improvements In Task Time Estimates
US 20130212086 A1
Burger; Louis Martin et al.
ACTIVELY MANAGING RESOURCE BOTTLENECKS IN A DATABASE SYSTEM
US 20130152047 A1
Moorthi; Jay et al.
SYSTEM FOR DISTRIBUTED SOFTWARE QUALITY IMPROVEMENT
US 20100145929 A1
Burger; Louis et al.
ACCURATE AND TIMELY ENFORCEMENT OF SYSTEM RESOURCE ALLOCATION RULES


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        6/14/2022